Citation Nr: 1224332	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for stomach ulcers, secondary to VA treatment of a November 2007 left ankle fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 1956.  He received the Air Crew Member Badge.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for stomach ulcers, secondary to VA treatment of a November 2007 left ankle fracture, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical, or competent and credible lay, evidence of record demonstrates that the Veteran's bilateral hearing loss is related to active duty.  

2.  The competent medical, or competent and credible lay, evidence of record demonstrates that the Veteran's tinnitus is related to active duty.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA purposes is defined by regulation, and may be shown by the following: (1) when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater, or (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a disability within the meaning of 38 C.F.R. § 3.385 at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claims.  

The reports of VA audiological examinations conducted in August 2008 and August 2009 provide pure tone thresholds that constitute hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

During a May 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified as to inservice noise exposure while flying on B26s and B29s, as well as while on the gunnery range shooting 50-mm machine guns.  He testified that he first noticed hearing loss and tinnitus while on active duty, and had experienced them since separation.  He explained that the report of a VA examination relates that he denied tinnitus because he thought the examiner asked him if he had tendonitis.  

The Veteran is competent to testify that his observable symptoms began during service and have continued to the present.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds him to be credible in this regard.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, in this case, the Board finds that the Veteran's testimony is competent and credible lay evidence that his current bilateral hearing loss and tinnitus began during active duty, and have existed since that time.  

The Board finds that there is no probative evidence to the contrary.  

In so finding, the Board is aware that the August 2008 VA examiner notes that the Veteran reported hearing loss beginning in 1952 during a gunning routine.  She relates that, since the Veteran denied tinnitus, there was no tinnitus diagnosis.  She also relates the opinion that, given the reported normal whispered hearing tests at entrance and separation, the Veteran's history of familial hearing difficulties, noise exposure and reported later onset report, the Veteran's current hearing loss was less likely as not related to his military service.  

The Board finds that this opinion is not persuasive.  As noted by the report itself, the Veteran reported the onset of hearing loss during active duty, not later.  In addition, Training Letter 10-02, issued in March 2010 regarding the adjudication of claims for hearing loss, provides that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02) (March 18, 2010).  In that letter, the Director of the VA C&P Service stated that "whispered voice tests... cannot be considered as reliable evidence that hearing loss did or did not occur."  Id.  Finally, the Veteran has explained why he denied tinnitus during the examination.  

The Board is also aware that the August 2009 VA examiner notes that the Veteran had normal whisper voice tests at entrance and separation, denied tinnitus, and reported the onset of hearing loss as being approximately 10 years earlier.  The examiner relates the opinion that due to military occupation, limited noise exposure only really during military training, and reported onset of hearing loss being about 10 years earlier, it was her opinion that the Veteran's hearing loss was less likely as not caused by or a result of military exposure.  

The Board finds that this opinion is also unpersuasive.  Again, "whispered voice tests... cannot be considered as reliable evidence that hearing loss did or did not occur."  VBA Training Letter 211D.  In addition, the examiner's opinion addresses the adequacy of the Veteran's inservice noise exposure, when the relevant issue is the relationship between the Veteran's reports of inservice noise exposure, which the Board finds credible, and his current hearing loss.  Finally, the Veteran has explained why he denied tinnitus during the examination.  

In light of the foregoing, service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


REMAND

A preliminary review of the record indicates that the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for stomach ulcers, secondary to VA treatment of a November 2007 left ankle fracture, requires additional development.  

In March 15, 2012 correspondence, the Veteran stated that he was scheduled to be admitted to the Houston VA hospital that day for an evaluation that might lead to the amputation of his right leg.  He stated that he thought the resulting medical record would be relevant to his section 1151 claim.  In May 2012 correspondence, the Veteran requested that VA obtain records of his treatment at the Houston VAMC from March 15, 2012, to the present.  He stated that his right leg was amputated and this was part of his current appeal.  He stated that he was still hospitalized.  

Despite the foregoing, the claims file contains no VA medical records dated after October 17, 2008.  The Veteran's Virtual VA eFolder contains no VA treatment records.  

In addition, in April 2012 the Veteran submitted a VA Form 21-4142 for records of February 11, 2008, treatment at Nellis AFB regarding a reaction of medication before he was transferred to a VAMC.  However, the claims file does not indicate that VA has attempted to obtain these records.  

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file copies of all VA medical records dated after October 17, 2008, to include inpatient and outpatient treatment records from the Houston VAMC.  

2.  Obtain and associate with the claims file the identified February 11, 2008, medical records from Nellis AFB relating to reactions to medication.  

3.  Then, readjudicate the Veteran's claim, addressing all evidence received since the March 2010 statements of the case, including records from the Valley Hospital Medical Center that the Veteran submitted on May 2012.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


